Law Offices of Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 June 4, 2009 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: UMB Scout Funds File No. 333-158449 Rule 497(b) filing Dear Sir or Madam: Pursuant to the requirements of Rule 497(b) under the Securities Act of 1933, as amended, submitted electronically via the EDGAR system, please find enclosed the definitive Proxy Statement /Prospectus and Statement of Additional Information to be furnished to shareholders of TrendStar Small-Cap Fund (the "the TrendStar Fund"), a series of TrendStar Investment Trust, in connection with a special meeting of shareholders of the TrendStar Fund, scheduled to be held on June 26, 2009. This filing reflects changes made to the N-14 registration statement, as filed with the U.S. Securities and Exchange Commission on April 7, 2009. Please direct any questions and comments relating to this filing to me at (215) 564-8521, or, in my absence, to Michael P. OHare at (215) 564-8198. Very truly yours, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr.
